Citation Nr: 9921106	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than February 9, 1996, 
for the reinstatement of VA compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from July 1979 to March 1982.

This case was previously before the Board of Veterans' Appeals 
(Board) in April 1999, when it was remanded for due process 
reasons.  At that point, the veteran had not been provided with a 
summary of the applicable laws and regulations, with appropriate 
citations, as required by 38 U.S.C.A. § 7105(d) and 38 C.F.R. 
§ 19.29.  The Board therefore remanded the appeal for the RO to 
issue a supplemental statement of the case informing the veteran 
of the provisions of the laws and regulations regarding re-
examinations and abandonment of claims which had been applied to 
his claim in 1984.  It was noted in the remand, as well, that the 
veteran should be provided the substance of the laws and 
regulations governing recoupment of disability severance pay, set 
forth at 10 U.S.C. § 1212(c); 38 C.F.R. § 3.700(3).  The RO 
issued a supplemental statement of the case in April 1999 which 
included the 1984 regulations, although not clearly labeled as 
such; but did not include the laws and regulations regarding 
recoupment.  

While the recoupment is not the primary issue in this appeal, the 
veteran's arguments in support of his claim involve recoupment.  
Accordingly, due process considerations dictate that he be 
informed of these laws and regulations as well, so that his 
arguments may be fully informed.

The RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993). 

To ensure full compliance with due process requirements, the case 
is REMANDED to the RO for the following development:

The RO should provide the veteran and his 
representative with a supplemental 
statement of the case which sets forth the 
governing laws and regulations regarding 
recoupment of disability severance pay.  If 
these laws and regulations have been 
substantially changed during the time 
period since the veteran's discharge from 
service, each version and its effective 
date should be set forth and clearly 
identified.  The supplemental statement of 
the case should provide an explanation 
addressing the veteran's arguments as to 
the effect that recoupment has upon his 
appeal for entitlement to an effective date 
earlier than February 9, 1996, for the 
reinstatement of VA compensation benefits.  
The veteran and his representative should 
be given the opportunity to respond with 
additional argument if they desire.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran is 
free to submit additional evidence and argument on the questions 
at issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals
                                                               
(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


